                                              Case 18-62370-wlh                Doc 56     Filed 07/29/19 Entered 07/29/19 17:32:55                                   Desc
                                                                                                Page 1 of 2
                                                                                       Form 1
                                                                                                                                                                                                       Page: 1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    18-62370-WLH                                                                                                               Trustee Name:        (300320) S. Gregory Hays
Case Name:      SANDERS, CONNIE                                                                                                         Date Filed (f) or Converted (c): 07/26/2018 (f)
                                                                                                                                        § 341(a) Meeting Date:       08/29/2018
For Period Ending:      06/30/2019                                                                                                      Claims Bar Date: 01/22/2019

                                                    1                                           2                              3                            4                      5                          6

                                            Asset Description                                Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                  Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                              Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                 and Other Costs)                                                             Remaining Assets

    1       2001 Chevrolet Express Van                                                                2,000.00                               0.00           OA                                 0.00                        FA
            Abandoned per notice filed on 10/19/18, Docket # 23.

    2       2008 Ford Explorer                                                                        4,500.00                               0.00           OA                                 0.00                        FA
            Abandoned per notice filed on 10/19/18, Docket # 23.

    3       1973 Reed Camper                                                                             250.00                              0.00                                              0.00                        FA

    4       Furniture                                                                                 2,500.00                          2,500.00                                               0.00                        FA

    5       Apple Watch, TV and DVD Player                                                               600.00                              0.00                                              0.00                        FA

    6       Sports Equipment                                                                             100.00                              0.00                                              0.00                        FA

    7       Clothing and Fur                                                                          1,599.00                               0.00                                              0.00                        FA

    8       Wedding Ring and Band                                                                     4,000.00                               0.00                                              0.00                        FA

    9       Delta Community Checking Acct                                                                 24.25                              0.00                                              0.00                        FA

    10      Delta Community Savings Acct                                                                 305.50                              0.00                                              0.00                        FA

    11      100% Interest in S & S Commercial Contractors, Inc.                                      Unknown                           Unknown                                                 0.00               Unknown

    12      Prudential 401(k) Plan #E0662882                                                          3,627.63                               0.00                                              0.00                        FA

    13      CD Sanders Enterprises, Ltd (u)                                                          Unknown                           Unknown                                                 0.00               Unknown
            Added per Amendment to Schedules (Docket # 35). No value assigned to asset.

    14      Sanders Enterprises Inc (u)                                                              Unknown                           Unknown                                                 0.00               Unknown
            Added per Amendment to Schedules (Docket # 35). No value assigned to asset.

   14       Assets               Totals        (Excluding unknown values)                           $19,506.38                         $2,500.00                                           $0.00                      $0.00
                                         Case 18-62370-wlh             Doc 56       Filed 07/29/19 Entered 07/29/19 17:32:55                         Desc
                                                                                          Page 2 of 2
                                                                              Form 1
                                                                                                                                                                                   Page: 2
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    18-62370-WLH                                                                                                  Trustee Name:      (300320) S. Gregory Hays
Case Name:     SANDERS, CONNIE                                                                                             Date Filed (f) or Converted (c): 07/26/2018 (f)
                                                                                                                           § 341(a) Meeting Date:   08/29/2018
For Period Ending:     06/30/2019                                                                                          Claims Bar Date: 01/22/2019


      Major Activities Affecting Case Closing:
                                    The Trustee is investigating the Debtor's interest in certain entities, transfer of assets from those entities and value of same. The Trustee and the
                                    Debtor's attorney are scheduling a rule 2004 examination.

      Initial Projected Date Of Final Report (TFR):            12/31/2020                                  Current Projected Date Of Final Report (TFR):              12/31/2020


             07/29/2019                                                                                     /s/S. Gregory Hays

                Date                                                                                        S. Gregory Hays
